DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS was filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102018124789 (Philipp).

Regarding claim 1, Philipp 1st embodiment teaches a battery charging system (Fig. 1 first embodiment shows a battery charging system) [0033-0035], comprising: an electric motor including stator coils (Fig. 1 shows electric motor 2 including stator coils L1- 3) [0040]; a battery (Fig. 1 shows battery 7) [0033-0035]; a charge port configured to receive power from charging stations by wire (Fig. 1 shows charging socket 6 ie charge port configured to receive power from charging station 8 and 12 by wire) [0035]; first and second electrical conductors connected between the battery and the charge port (first and second electrical conductors 71 and 72 connected between the battery 7 and charging socket 6 ie. charging port) [0035];
an inverter module (Fig. 1 shows converter 3 which is designed as an inverter) [0011, 0050] including (a) inputs connected to receive power from the battery (Fig. 1 shows inputs connected to receive power from the battery 7) [0034] and (b) outputs connected to the electric motor (Fig. 1 shows outputs from the converter 3 which is designed as an inverter connected to the electric motor 2); a third electrical conductor (Fig. 1 shows third electrical conductor 133) [0035]; and
a switch configured to electrically connect and disconnect a first end of the third electrical conductor to and from the first electrical conductor (Fig. 1 shows switch S2 configured to electrically connect and disconnect a first end of the third electrical conductor 133 to and from the first electrical conductor 71) [0035],
wherein the third electrical conductor includes a second end that is connected to at least one of the stator coils and one of the outputs of the inverter module (Fig. 1 shows third electrical conductor 133 includes a second end that is connected to at least one of the stator coils L1-L3 via one of the outputs of the converter 3 designed as an inverter) [0037-0040].
However, Philip 1st embodiment does not teach second end of third electrical conductor directly connected to at least one of the stator coils. 
However, Philip 2nd embodiment teaches second end of third electrical conductor directly connected to at least one of the stator coil (Fig. 2 shows second end of the third electrical conductor as labeled in diagram below connected directly to at least one of the stator coils L1, L2, L3) [0045-0048].

    PNG
    media_image1.png
    547
    916
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have second end of third electrical conductor directly connected to at least one of the stator coil as taught by the 2nd embodiment of Philip in order to ensure that the voltage in the third conductor is directed straight to one of the stator coils thereby receiving the voltage from third conductor and acting as a voltage converter whereby providing voltage conversion. 


Regarding claim 2, Philipp 1st embodiment teaches further comprising a battery management module (BMM) configured to selectively open and close the switch (switching unit 10 ie. battery management module BMM configured to selectively open and close the switch) [0009-0010, 0035-0039]. Regarding claim 3, Philipp teaches wherein the BMM is configured to close the switch in response to a determination that an output voltage of a charging station connected to the charge port is less than a predetermined voltage of the battery (switching unit 10 configured to close switch S2 in response to an output voltage of charging station 8 and 12 connected to the charging socket 6 ie. charge port is less than a predetermined voltage of the battery 7 being 800V) [0038- 0039, 0058].

Regarding claim 4, Philipp 1st embodiment teaches wherein the predetermined voltage of the battery is approximately 800 volts [0038-0039, 0052, 0058].

Regarding claim 5, Philipp 1st embodiment teaches wherein the BMM is configured to maintain the switch closed until a request to terminate charging is received from the charging station (Fig. 1 switch S2 closed until charging is terminated from the charging station) [0052, 0058].

Regarding claim 6, Philipp 1st embodiment teaches wherein the BMM is configured to open the switch in response to the receipt of the request to terminate charging from the charging station (open S2 ie. switch in response to terminating charging from charging station) [0043, 0045, 0052].

Regarding claim 7, Philipp 1st embodiment teaches wherein the BMM is configured to maintain the switch closed until charging of the battery is complete [0043, 0045, 0052].

Regarding claim 8, Philipp 1st embodiment teaches wherein the BMM is configured to open the switch in response a determination that charging of the battery is complete (switch $2 is open when the charging of the battery 7 is complete to 800V and the vehicle is ready for driving mode) [0043, 0045, 0052].

Regarding claim 9, Philipp 1st embodiment wherein the BMM is configured to maintain the switch open in response to a determination that the output voltage of the charging station connected to the charge port is equal to the predetermined voltage of the battery (switch S2 is maintain to be open when the output voltage of the charging station 8 and 12 connected to the charging socket 6 ie. charging port is 800V which is equal to the predetermined voltage of the battery 7) [0038-0039].


Regarding claim 10, Philipp 1st embodiment teaches further comprising: a second switch configured to connect and disconnect the first electrical conductor to and from the battery (Fig. 1 shows S1 ie. second switch configured to connect and disconnect the first electrical conductor 71 to and from the battery 7); and a third switch configured to connect and disconnect the second electrical conductor to and from the battery (Fig. 1 shows S3 ie. third switch configured to connect and disconnect the second electrical conductor to and from the battery 7).

Regarding claim 11, Philipp 1st embodiment teaches further comprising a battery management module (BMM) configured to selectively open and close the second and third switches (switching unit 10 ie. battery management module BMM configured to selectively open and close the second and the third switches) [0010, 0025, 0053].

Regarding claim 12, Philipp 1st embodiment teaches wherein the BMM is configured to close the second and third switches in response to a determination that an output voltage of a charging station connected to the charge port is equal to a predetermined voltage of the battery (switching unit 10 ie. BMM is configured to close the second and third switches $1 and S3 when the output voltage of charging station 8, 12 connected to the charge socket 6 ie. charge port is predetermined voltage of the battery 7 ie. 800V) [0038-0039].

Regarding claim 13, Philipp 1st embodiment teaches wherein the BMM is configured to maintain the second and third switches closed until a request to terminate charging is received from the charging station (switching unit 10 ie. BMM is configured to maintain the second and third switches S1 and S3 closed until charging is terminated from the charging station 8 and 12 and then opened when the vehicle is in driving mode) [0039-0041, 0043, 0045].

Regarding claim 14, Philipp 1st embodiment teaches wherein the BMM is configured to open at least one of the second and third switches in response to the receipt of the request to terminate charging from the charging station (switching unit 10 ie. BMM is configured to maintain the second and third switches S1 and S3 closed until charging is terminated from the charging station 8 and 12 and then opened when the vehicle is in driving mode) [0039-0041, 0043, 0045].

Regarding claim 15, Philipp 1st embodiment teaches wherein the BMM is configured to maintain the second and third switches closed until charging of the battery is complete (switching unit 10 ie. BMM is configured to maintain the second and third switches S1 and S3 closed until battery is charged till 800V) [0038-0039, 0052].

Regarding claim 16, Philipp 1st embodiment teaches wherein the BMM is configured to open at least one of the second and third switches in response a determination that charging of the battery is complete [0038-0039, 0043].

Regarding claim 18, Philipp 1st embodiment teaches wherein the electric motor is configured to drive one of: at least one front wheel of a vehicle; and at least one rear wheel of a vehicle (electric motor 2nd is configured to drive the wheels 22 of a vehicle) [0030, 0034, 0044].


Regarding claim 19, Philipp1st embodiment teaches a battery charging system (Fig. 1 shows a battery charging system) [0033-0035], comprising: an electric motor including stator coils (Fig. 1 shows electric motor 2 including stator coils L1-3) [0040]; a battery (Fig. 1 shows battery 7) [0033-0035]; a charge port configured to receive power from charging stations by wire (Fig. 1 shows charging socket 6 ie charge port configured to receive power from charging station 8 and 12 by wire) [0035]; first and second electrical conductors connected between the battery and the charge port (first and second electrical conductors 71 and 72 connected between the battery 7 and charging socket 6 ie. charging port) [0035]; a third electrical conductor (Fig. 1 shows third electrical conductor 133) [0035]; and
a switch configured to electrically connect and disconnect a first end of the third electrical conductor to and from the first electrical conductor (Fig. 1 shows switch $2 configured to electrically connect and disconnect a first end of the third electrical conductor 133 to and from the first electrical conductor 71) [0035],
wherein the third electrical conductor includes a second end that is connected to at least one of the stator coils (Fig. 1 shows third electrical conductor 133 includes a second end that is connected to at least one of the stator coils L1-L3 via one of the outputs of the converter 3 designed as an inverter) [0037-0040].
However, Philip 1st embodiment does not teach second end of third electrical conductor directly connected to at least one of the stator coils. 
However, Philip 2nd embodiment teaches second end of third electrical conductor directly connected to at least one of the stator coil (Fig. 2 shows second end of the third electrical conductor as labeled in diagram below connected directly to at least one of the stator coils L1, L2, L3) [0045-0048].

    PNG
    media_image1.png
    547
    916
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have second end of third electrical conductor directly connected to at least one of the stator coil as taught by the 2nd embodiment of Philip in order to ensure that the voltage in the third conductor is directed straight to one of the stator coils thereby receiving the voltage from third conductor and acting as a voltage converter whereby providing voltage conversion. 


Regarding claim 20, Philipp 1st embodiment teaches a battery charging method (Fig. 1 shows a battery charging system) [0033-0035], comprising:
receiving power from a charging station by wire using a charge port (Fig. 1 shows charging socket 6 ie charge port configured to receive power from charging station 8 and 12 by wire) [0035-0037];
electrically connecting a battery with the charge port via first and second electrical conductors (first and second electrical conductors 71 and 72 connected between the battery 7 and charging socket 6 ie. charging port) [0035];
by an inverter module (Fig. 1 shows converter 3 which is designed as an inverter) [0011, 0050], receiving power from the battery and outputting power to an electric motor (Fig. 1 shows inputs connected to receive power from the battery 7 which output to the converter 3 and outputs from the converter 3 which is designed as an inverter connected to the electric motor 2) [0034-0038],
the electric motor including stator coils (Fig. 1 shows electric motor 2 including stator coils L1- 3) [0040]; and
by a switch, electrically connecting and disconnecting a first end of a third electrical conductor to and from the first electrical conductor (Fig. 1 shows switch $2 configured to electrically connect and disconnect a first end of the third electrical conductor 133 to and from the first electrical conductor 71) [0035], wherein the third electrical conductor includes a second end that is connected to at least one of the stator coils and an output of the inverter module (Fig. 1 shows third electrical conductor 133 includes a second end that is connected to at least one of the stator coils L1-L3 via one of the outputs of the converter 3 designed as an inverter) [0037-0040].
However, Philip 1st embodiment does not teach second end of third electrical conductor directly connected to at least one of the stator coils. 
However, Philip 2nd embodiment teaches second end of third electrical conductor directly connected to at least one of the stator coil (Fig. 2 shows second end of the third electrical conductor as labeled in diagram below connected directly to at least one of the stator coils L1, L2, L3) [0045-0048].

    PNG
    media_image1.png
    547
    916
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have second end of third electrical conductor directly connected to at least one of the stator coil as taught by the 2nd embodiment of Philip in order to ensure that the voltage in the third conductor is directed straight to one of the stator coils thereby receiving the voltage from third conductor and acting as a voltage converter whereby providing voltage conversion. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102018124789 (Philipp) in view of US 2021/0078429 (Li). 

Regarding claim 17, Philipp does not explicitly teach wherein the BMM is configured to close the second switch and open the third switch in response to a determination that the output voltage of the charging station connected to the charge port is less than the predetermined voltage of the battery.
	However, Li teaches wherein the BMM is configured to close the second switch and open the third switch in response to a determination that the output voltage of the charging station connected to the charge port is less than the predetermined voltage of the battery (Fig. 3 shows that DCFC charging station 30 is connected to battery comprising batteries 120A-B via second switch SA3 and third switch SB3, following up with chart 60 as shown in Fig. 4, second switch SA3 is closed and third switch SB3 is open in charge mode CV1 in which V1 is a charging mode with a voltage value being less than the predetermined voltage of the battery) [0006, 0035-0038].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the wherein the BMM is configured to close the second switch and open the third switch in response to a determination that the output voltage of the charging station connected to the charge port is less than the predetermined voltage of the battery as taught by Li, in order to ensure that the battery portion is being efficiently charged in a case wherein the output voltage of the charging station has an output of less than the voltage of the battery thereby ensuring charging efficiency of the battery system.


Response to Arguments
Applicant’s arguments, filed 10/10/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a second embodiment of Philips which teaches the amended portion of the claims which reads: “a second end that is directly connected to at least one of the stator coils and one of the outputs of the inverter module”.
Regarding the 112(a) rejection of claim 17, in light of the Applicant’s response the rejection has been withdrawn. 
Regarding claims 1, 19-20 the Examiner relies on the second embodiment of Philips as shown in Fig. 2 of the Philip reference to show that the second end of the third conductor is directly connected to one of the stator coils. Thereby, the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836